Response to Arguments
Claims 12-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 4/6/22 have been fully considered but they are not persuasive. 
Applicant argues (Argument 1; Remarks pg. 10 lines 12-13) that the amended claims are not an abstract idea directed to a mathematical concept without significantly more.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, it is unclear with the details presented arguments and the amended claim language the specifics of how the limitation are integrated into a practical application.  Where the new amended limitations can still be viewed as either insignificant pre and post solution activity information or directed to the mathematical concept as no additional details given other than the claims for showing how they are integrated into a practical application and where the further detail is provided on the measurements can be viewed still as part of insignificant pre solution activity information tied to the collecting of the specific measurement information viewed as just collecting/gathering information results from the generated/measured action and further details related to the affine correlation relationship are viewed as more details of a mathematical concept associated with calculation of an affine correlation relationship and defining dimensioning of different resources viewed as further mathematical calculation using the calculated and determine affine correlation relationship and the performance of the application chain to define dimensioning of the resources without further specific details in how the information is used to define dimensioning.  For, the detailed information the series of measurements are carried out automatically by a program execution on one or more servers is not viewed as integration of the idea into a practical application but more of a general linking of the idea to an automated computer environment as viewed as using the computer as a tool to perform the series of measurement.  It is also unclear how the specifics of dimensioning would incorporate the idea into a practical application as while it is argued that dimension is forming or shaping something to particular measurements, it is not specifically claimed and the applicant’s specification pg. 1 lines 15-16 show that dimensioning also denotes the capacity of the servers coupled with the availability of resources so seems to indicate a specific value and unclear how dimension would be applied to integrate the idea into a practical application would just denote the capacity and availability of the resource thus just indication of a determined value not integration of the idea into a practical application.  Where it is also noted and seen specifically disclosed below how the predicting a change is viewed as part of the abstract idea based on the provided information.  As for the improvements in the function of a computer and other technology it is unclear the specifics of what is being improved in the computer technology is as just the recitation of parts of the invention is an improvement without support as to what is being improved is not enough.  It should be noted that is a difference between improvement to a technical field and an improved mathematical formula as an improved mathematical formula would still be viewed as an abstract idea since even with an improved/more efficient mathematical formula for calculating a result it is still viewed as a mathematical formula for the calculation of the result.  And while there are new additional elements claimed they are viewed as either part of the abstract idea mathematical concept mental process or post solution activity information that can be seen described in more detail in the rejection below.  For the determination to prevent resource saturation is viewed as the applied result of the determined calculation mathematical formula thus just a determined result of the calculation and thus a type of insignificant post solution activity determination of the mathematical results.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concepts tied to collected resource information. 
The limitation of for all possible combination of two series measurements, is one that under their broadest reasonable interpretations covers mathematical concepts tied to forming groups with the collected information but for the recitations of additional elements and instructions to implement the mathematical concept on the computer.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, for all possible combinations of two series of measurements, in the context of this claim encompasses the concept of grouping the collected measurement information together for variable information for future used in the calculations.  Similarly, the limitation of creating several pairs of subsets by selecting a number of values of the initial series of measurement pairs is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept of forming a subset of groups from the initial groups on the computer.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, the creating of several pairs of subsets by selecting a number of values of the initial series of measurement pars, in the context of this claim encompasses the concepts of forming subsets from a larger group to be used as variables in later calculations. Similarly, the limitation of an applying of an affine correlation relationship search algorithm on each pair of subsets where the correlation is modeled by a specific mathematical equations is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept of defining a mathematical equation to define relationship between pairs on the computer.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, the applying of an affine correlation relationship search algorithm on each pair of subsets where the correlation is modeled by a specific mathematical equations, in the context of this claim encompasses the concepts of creating and using specific mathematical formula modes defining the affine correlation relationship between the variables pairs.  Similarly, the limitation of calculation for each pair the percentages of the difference between the values at different index values that is based on a specifics percentage calculation mathematical formula is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept of percentage calculation on the computer.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, the calculation for each pair the percentages of the difference between the values at different index values that is based on a specific percentage calculation mathematical formula, in the context of this claim encompasses the concepts of performing a specific percentage difference calculation based on the values at different index points.  Similarly, the limitation of if all of percentages are less than or equal to a predefined value used to validate the affine correlation relationship and saturation values associated with specific mathematical formula is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept of calculation min and max values for measurements on the computer.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, determination if all of percentages are less than or equal to a predefined value used to validate the affine correlation relationship and minimize saturation values associated with specific mathematical formula, in the context of this claim encompasses the concept of being able to determine if the calculated values are less than or equal to a predefined values a to determine a validated relationship and based on validation using the collected pairs of subset data to determine/calculate saturation values.  Similarly, the limitation of determining a dimensioning of said second resources required to reach a max level of said first resource is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept tied to determine resources values desired to reach a particular result. That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, the of determining a dimensioning of said second resources required to reach a max level of said first resource in the context of this claim encompasses the concept of using the determine correlation information relationship to calculate/determine dimensioning information of a second resource required to reach a specific level of another resources.  Similarly, the limitation of predicting a change in consumption and saturation of all resources when load is increased is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept tied to calculating/predicting a new value based on a change of current load variables.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, the predicting a change in consumption and saturation in the context of this claim encompasses the concept of using the new load variable information to predict/calculate values for consumption and saturation.  Similarly, the limitation of dimensioning all of said different resources is one that under its broadest reasonable interpretation covers mathematical concepts but for the recitation of additional elements and instruction to implement the mathematical concept tied to defining dimensioning of different resources based on provided variable data information of affine correlation relationship and performance of application chain.  That is other than the initial collection of series of measurement used in the grouping, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resources with a level of use of a second resource nothing in the claim elements precludes the steps from being viewed as part of mathematical concepts.  For example, but for the initial collection of a series of measurements, repeating the calculations for next combination if not validated, and defining a correlation of the level of use of a first resources with a level of use of a second resource, the of defining dimensioning of said different resources is the context of this claim encompass the concept of using the calculated/determined information defining an affine correlation relationship and performance of the application chain and using those as the dimensioning definition.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements in the collecting a predefined series of measurements, repeating the process calculation for all possible combinations of calculations when relationship is calculated not to be valid and defining a correlation of the level of use.  The collecting of a series of measurements is just the information/variables being collected/gained access to so as to have the variables used in forming the subsets which are used in the mathematical calculations.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as just insignificant pre-solution activity information.  Similarly, the repeating the process calculation for all possible combinations of calculations is just a type of insignificant post solution activity where based on determination it can trigger another calculation for the next combination of measurement. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and viewed as just insignificant post solution activity information.  Similarly, the defining a correlation of the level of use between a first resource with respect to a level of use of a second resources is just a type of insignificant pre solution activity information as relationship information is determined based on the level information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and just the identification of the correlation information.  The claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the collecting of a series of measurements amounts, repeating the process calculation for all possible combinations of calculations and defining a correlation of the level of use of a first resource with respect to a level of use of a second resource amounts to no more than insignificant pre-solution activity information and post solution activity information.  Mere instruction to apply pre-solution activity information and post solution activity information cannot provide inventive concept.  The claim is not patent eligible.

Claims 13-22 are also rejected under similar rational wherein these dependent claims merely recite defining the mathematical variables or describing the variable which are insignificant and no additional element that would integrate them into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193